PER CURIAM.
This cause is before us on appeal from a final judgment establishing a resulting trust and requiring an accounting in favor of appellees. The final judgment requires appellant to “prepare an Accounting of all profits from the operation of said property by virtue of its rental or lease,” and does not require appellant to account for any other income or benefit that may have inured to him from his use and occupancy of the property.1 With this clarification in response to issues asserted by appellant, we affirm the judgment below.
BOOTH, MINER and ALLEN, JJ., concur.

. Appellee has not filed a cross appeal as to this limitation of the damages.